                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 5:18-cv-02608-JVS (MAA)                                          Date: February 6, 2019
Title      Elijah Lee Miller vs. Josef D. Miller, et al.


Present: The Honorable:       MARIA A. AUDERO, U.S. Magistrate Judge


                    Cheryl Wynn                                            N/A
                    Deputy Clerk                                  Court Reporter / Recorder

          Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                       N/A                                                 N/A

Proceedings (In Chambers):            Order to Show Cause Why This Case Should Not Be
                                      Dismissed for Want of Prosecution

        On December 17, 2018, Plaintiff submitted a civil rights Complaint pursuant to 42 U.S.C.
§ 1983 (“Complaint”). (ECF No. 1). However, Plaintiff neither paid the required $400 filing fee nor
filed an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (See ECF No. 2.)

       On December 20, 2018, the Court issued an Order Regarding Application to Proceed In
Forma Pauperis or Payment of Filing Fee, which ordered Plaintiff, within 30 days, to submit the
$400 filing fee or application to proceed in forma pauperis with supporting documentation. (ECF
No. 4) The Court cautioned Plaintiff that failure to comply with the order would “result in a
recommendation that the Complaint be dismissed.” (Id.)

       To date, Plaintiff has submitted neither the $400 filing fee nor an application to proceed in
forma pauperis.

        Plaintiff is ORDERED TO SHOW CAUSE by March 8, 2019 why the Court should not
recommend that the case be dismissed for want of prosecution. C.D. Cal. L.R. 41-1. If on or before
that date, Plaintiff submits the $400 filing fee or an application to proceed in forma pauperis, then
the Order to Show Cause will be discharged, and no additional action need be taken. Plaintiff is
advised that failure to respond to this Order to Show Cause will result in a recommendation that the
Complaint be dismissed.

It is so ordered.
                                                                  Initials of Preparer
                                                                                                   cw


CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
